This cause came before this court upon the certification of the court of appeals that its judgment in case No. 12557 conflicted with the judgment of the Court of Appeals for the Fourth District in State v. Compher (Mar. 19, 1986), Ross App. No. 1160, unreported, upon the following question:
“* * * [W]hether a jury demand pursuant to Crim. R. 23(A) is timely filed when it is filed not less than ten days before the actual trial, after continuance of the trial date, even though the jury demand was not filed at least ten days before the originally scheduled trial.”
*69Upon review of this cause, this court determines that the certified case is not in conflict with State v. Compher, supra. It is therefore the order of this court, upon its own motion, that this cause be dismissed since no genuine conflict exists and this court declines to accept jurisdiction of the matter. Section 3(B)(4), Article IV, Constitution; Coulson v. Coulson (1983), 5 Ohio St. 3d 12, 18-21, 5 OBR 73, 79-81, 448 N.E. 2d 809, 814-816 (William B. Brown and Locher, JJ., concurring in judgment only).
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.